DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 9/10/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. “Xu” US 2013/0058298 in view of Tsai et al. “Tsai” US 2017/0041954.
 the one or more monitoring devices are configured to:
-    transmit, at least once per beacon interval, a beacon frame  on at least one first communication channel, each beacon frame comprising information of a second communication channel (a beacon sending node (monitoring device) sends a beacon frame which includes operating channel information and link quality information; Paragraphs 44 and 49), and
-    listen to the second communication channel (parent/monitoring node and device node switch to the second/operating channel and the parent node listens for beacon requests; Paragraphs 91-92),
the one or more asset tag devices  operating in the high-capacity mode are configured to:
-    scan at least one first communication channel to receive at least one beacon frame transmitted by the one or more monitoring devices (a device node (tag device) performs a channel scan  from a first channel; Paragraphs 43 and 49),
-    select a monitoring device, from the one or more monitoring devices, based on at least one selection criterion (a parent node is determined based on the link quality 
-    Switch to the second communication channel indicated in the beacon frame transmitted by the selected monitoring device (the node access the sensor network through the operating channel sent by the parent node; Paragraphs 62-64.  Thus the device switches the operating channel (i.e. second channel) based on beacon frame information), 
-    initiate communication with the selected monitoring device on the second communication channel wherein the selected monitoring device  is further configured to communicate with the one or more asset tag devices on the second communication channel in response to receiving an initialization message from the one or more asset tag devices (the device node sends a beacon request on the second/operating channel to the parent node and can then access the wireless sensor network through the parent node (i.e. initiate communication with the chosen monitoring device); Paragraphs 91-92 and 60-64); and
Wherein the communication on the second channel includes an instruction from the monitoring device to the tag device to switch to the low capacity mode (channel scanning by the tag device is paused in response to receiving a first beacon frame from a beacon sending node (i.e. monitoring device); Paragraph 12.  A pause in processing procedures is viewed as the low capacity mode).

Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Xu to include Bluetooth and occupying free channels while utilizing beacons which are sent at intervals as taught by Tsai.
	One would be motivated to make the modification such that the system can select channels free of occupying signals as taught by Tsai; Paragraph 66.
Regarding claim 2, Xu teaches the beacon interval length is defined based on the number of local monitoring devices transmitting beacon frames (a channel scan is paused when a first beacon frame is received from a beacon sending node; S102 and 
Regarding claim 3, Xu teaches the beacon interval length is defined based on desired first channel scan duration and interval of the asset tag devices (During a channel scan defined by a channel scan sequence (i.e. scan duration and interval for asset tag devices), the interval is defined as the time it takes until the scan is paused due to receipt of a beacon; Paragraphs 43-44).
Regarding claim 4, Xu teaches the selection criterion includes RSSI (Paragraph 52).
	Regarding claim 6, Xu teaches the tag devices listen to transmission on the second channel during a predetermined period before initializing the communication with the selected monitoring device and in response to detection of no other transmissions, the one or more tag devices initiate the communication with the selected monitoring device (second-round channel scan is performed (i.e. listen to second channel during period before initializing communications).  These scans entail a beacon request being sent and a reply being received during a predetermined period on the second channel.  Once the channels are scanned to determine the operating channel (i.e. no detection of other transmissions) the device can communicate with the parent node to access the sensor network; Paragraphs 60-64).
Regarding claim 7, Xu teaches in response to receiving the initialization message from the asset tag devices, the selected monitoring devices communicates with the tag 
Regarding claim 14, Xu teaches the monitoring device is attached to a container that includes the one or more asset tag devices (the device node is connected to the parent node; Paragraph 61.  Thus the parent node is attached to a container including the asset tag (i.e. device node)).
Regarding claim 18, Xu teaches the beacon interval length is defined based on desired first channel scan duration and interval of the asset tag devices (During a channel scan defined by a channel scan sequence (i..e scan duration and interval for asset tag devices), the interval is defined as the time it takes until the scan is paused due to receipt of a beacon; Paragraphs 43-44).
Regarding claim 19, Xu teaches the selection criterion includes RSSI (Paragraph 52).
Regarding claim 20, Xu teaches the selection criterion includes RSSI (Paragraph 52).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of Tsai and further in view of Yang et al. “Yang” US 2016/0219408.

Regarding claim 5, Xu does not expressly disclose a device waking up in response to a timer or receiving a transmission before the scan of the first channel.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Xu to include waking up for scanning based on a timer/receive transmission as taught by Yang.
	One would be motivated to make the modification such that the device only wakes up to listen for beacons during particular times as taught by Yang; Paragraph 32.

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not teach or suggest a result including avoidance of unnecessary transmission when in high-capacity mode whereas in low capacity mode non-coordinated transmissions are used by the asset devices and that the references make no hint that beacon frames are sent on a first channel at beacon intervals and the second channel is unoccupied by the beacon frames.
The Examiner respectfully disagrees.  As shown above in the rejection and reiterated here below, Tsai teaches devices listen for beacons transmitted at regular intervals and the beacons include information such as a channel switch announcement; Paragraphs 5-6.  Further, the devices of Tsai can operate using Bluetooth and also on channels that are free from signals (i.e. unoccupied); Paragraphs 66 and 74.  A channel that is free of other signals would mean unnecessary transmission are avoided and the use of Bluetooth can represent non-coordinated transmissions.  The Examiner notes the 
Lastly, Applicant argues only the agility agent of Tsai is operating on Bluetooth and thus, once combined, the asset tag devices would not also be operating on Bluetooth.  The Examiner respectfully disagrees.  Tsai teaches that the agility agent can contain a Bluetooth radio for communicating with other devices in the network; Paragraph 74.  The devices are all capable of operating on a Bluetooth network; Paragraphs 111, 173, 189, etc.  As all the devices can operate on the Bluetooth 
As noted previously, the Examiner suggests better defining what the high/low capacity modes are as well as unnecessary transmission and what is in the instruction message causing the switch to occur.  Other details from the flow charts of Figure 3, if added, would help overcome the art of record as well with respect to the logical order of operations, delay, CCA, etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419